

117 S2813 IS: Safe Generators Save Lives Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2813IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo create a mandatory safety standard to require portable generators to meet certain standards relating to carbon monoxide, and for other purposes. 1.Short titleThis Act may be cited as the Safe Generators Save Lives Act. 2.Mandatory product safety standard for portable generators(a)Final standard for portable generators(1)Mandatory standardNot later than 1 year after the date of the enactment of this Act, the Consumer Product Safety Commission shall promulgate, in accordance with section 553 of title 5, United States Code, a final consumer product safety standard for portable generators to protect consumers from death or injury relating to the use of such generators.(2)RequirementsThe final standard promulgated under paragraph (1) shall incorporate requirements that are substantially the same as each of the following:(A)The requirements of the—(i)American National Standard for Carbon Monoxide Emission Rate of Portable Generators (ANSI/UL 2201), or any related successor standard, that relate to carbon monoxide concentration limits; or(ii)American National Standard for Safety and Performance of Portable Generators (ANSI/PGMA G300–2018), or any related successor standard, except where such requirements conflict with any other requirement under this paragraph. (B)A requirement that a portable generator shall include clear and conspicuous labeling marking the direction of exhaust, and a label indicating that portable generators should not be used inside. (C)A requirement that the cord of a portable generator may not be shorter than 30 feet in length.(D)A requirement relating to the shutoff capability of a portable generator in an elevated carbon monoxide environment.(E)Other shutoff requirements and test specifications the Commission determines necessary to protect consumers from the risk of injury relating to the use of portable generators.(3)Compliance datesThe Commission shall include in the final standard promulgated under paragraph (1) a compliance date that is not later than 1 year after the date of such promulgation, by which portable generators shall comply with the final standard.(4)Review and revision of standardBeginning 1 year after the date of the promulgation of the final standard under paragraph (1) and not less frequently than every 5 years thereafter, the Commission shall review and revise such standard to ensure the highest level of safety feasible with respect to portable generators.(5)Treatment of standardThe final standard promulgated under paragraph (1), including any revision of such standard made pursuant to paragraph (4), shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).(b)ViolationFailure to comply with subsection (a) shall be treated as a violation of section 19 of the Consumer Product Safety Act (15 U.S.C. 2068).